Title: Thomas Welsh to Abigail Adams, 13 June 1798
From: Welsh, Thomas
To: Adams, Abigail


          
            Dear Madam.
            Boston June 13 1798
          
          I enclose a Duplicate of a Letter which I have lately received from Mr Adams. I have not heared of an House which would agree with the discription but if I had the Course of Exchange is so much against Holland, that I should not think of doing any thing at present.
          Mr Smith has informed me of the Proposal for my Son Thomas to go to Berlin to relieve Mr Thomas B Adams. as Mr Smith has writen, to you on Monday on the Subject I shall not now add any thing further than to say that the Offer was very agreable to us and will be embraced with Gratitude and Alacrity on his part he will be ready on the shortest Notice either before or after Commencement as he might obtain his Degree provided it was necessary to go before that Period.
          Mr Appleton the Loan Officer is dangerously Sick and there is the greatest reason to think he will not live many Days, in Case of his Discease Many Applications will be made to obtain the Office I do not particularly offer myself as a Candidate but having met with severe Misfortunes which Mrs Cranch informs me she has made Known to you I wish to be considered as a Candidate for such an Apointment as in the Judgement of the President may be proper for him to give and for me to receive. One in the Neighbourhood of Boston or in it would be prefered either in the line of my Profession or any other and for such an one I should feel myself greatly obliged. & would confer on my Family great Comfort. conscious of Your Benevolence and that of the President I have been induced with reluctance to lay open my wishes to you but as I am confident no injury can arise from it I have done it freely. wishing you & the Family every Felicity and the President every Comfort which can arise from the consciousness of a Life devoted to the best Interest of his Country and Mankind. I am with sentiments of the Highest respect your afflicted Friend.
          
            Thomas Welsh
          
        